DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-120098 A to Hideji (please see English translation attached for citations below).
Regarding claim 1, Hideji discloses a generator comprising:
a current transformer (Fig. 5: 23) attached to a power transmission line (L1) serving as a primary winding; 
a rectifier circuit (31) for rectifying an AC voltage output from the current transformer; and 
a regulator circuit (32) for regulating a DC voltage output from the rectifier circuit, 
wherein the current transformer has a magnetic core (24) attached to the power transmission line and a secondary winding (25) magnetically coupled to the power transmission line through the magnetic core, and 
wherein the magnetic core is configured to start to be magnetically saturated around a minimum value within a fluctuation range of a current flowing through the power transmission line (page 8, lines 31-42 – page 9, lines 1-7; Fig. 6).
Regarding claim 3, Hideji discloses the magnetic core is an annular core made of ferrite (page 8, lines 3-4), and the power transmission line (Fig. 5: L1) passes through a hollow portion of the annular core (24).
Regarding claim 4, Hideji discloses a cross-sectional area (Fig. 5: 24A and 24B) of the magnetic core is determined such that the magnetic core starts to be magnetically saturated around the minimum value of the fluctuation range of the current flowing through the power transmission line (page 8, lines 31-42 – page 9, lines 1-7; Fig. 6).
Regarding claim 5, Hideji discloses the power transmission line is an overhead power transmission line (page 6, lines 26-34).
Regarding claim 6, Hideji discloses the magnetic core is an annular core made of ferrite (page 8, lines 3-4), and the power transmission line (Fig. 5: L1) passes through a hollow portion of the annular core (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-120098 A to Hideji.
Regarding claim 2, Hideji discloses a generator as described above including the minimum value within the fluctuation range of the current flowing through the power transmission line is 1 A or more to 100 A or less (page 8, lines 31-42 – page 9, lines 1-7).
However, it fails to disclose the fluctuation range is 10 A or more to 100 A or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluctuation range be 10 A or more to 100 A or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
One would have been motivated to do so to ensure that there is enough current to produce desired power. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832